Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered January 5, 2005, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). There was ample evidence that the value of the stolen property exceeded $1,000, including the testimony of the store manager who was knowledgeable about the prices of various items of jewelry sold in his store, the price tags on some of the items, and the jury’s view of photographs of the stolen merchandise (see People v Irrizari, 5 NY2d 142, 146-147 [1959]; People v Abarrategui, 306 AD2d 20, 21-22 [2003], Iv denied 100 NY2d 617 [2003]; People v Zilberman, 297 AD2d 517 [2002], Iv denied 99 NY2d 566 [2002]).
The court properly declined to submit to the jury the lesser included offense of fifth-degree possession. The manager’s testimony established a value so far in excess of $1,000 that there was no reasonable view of the evidence, viewed most favorably to defendant, that the value was below that threshold (see People v Scarborough, 49 NY2d 364, 371-374 [1980]). Concur—Mazzarelli, J.E, Saxe, Friedman, Marlow and Williams, JJ.